Citation Nr: 1111622	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  03-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to service connection for peripheral neuropathy, claimed as a sympathetic nervous system disorder, to include as secondary to service-connected disabilities of the feet and ankles.  


(Issues involving entitlement to increased schedular and/or extraschedular ratings for pes planus of each foot with hallux abductus and arthritis of the talonavicular joints of the left and right feet and ankles and a total disability rating for compensation based on individual unemployability (TDIU), for which the Veteran has appointed a separate attorney, are addressed in a separate decision of the same date.) 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to May 1980.  

This issue was most recently before the Board of Veterans' Appeals (Board) in May 2008.  At that time, it was remanded to the VARO in Denver, Colorado, through the VA's Appeals Management Center (AMC) in Washington, DC.  On remand, the AMC delegated a portion of its responsibility to the VA's Remand and Rating Development Team (RRDT) at the VARO in Huntington, West Virginia.  Following attempts by those organizations to complete the requested actions, the case has since been returned to the Board for further review.  

Notice is taken that other issues are also on appeal which entail claims for increase for bilateral foot and ankle disorders and a TDIU, which are not herein addressed as they are the subject of a separate decision of the same date, based on representation of the Veteran as to those matters alone by a separate attorney.  

This appeal is REMANDED directly to the RO based on representation of the Veteran by an attorney.  VA will notify the appellant if further action is required on his part.


REMAND

By its May 2008 remand, the Board acknowledged that the Veteran was then represented by The American Legion, based on a power-of-attorney he had executed in favor of that service organization in February 2004.  The Veteran thereafter elected to have Virginia Girard-Brady, Attorney, represent his interests in all VA matters, based on a power-of-attorney executed by him in July 2008.  In addition, the Veteran elected as of October 2010 representation by Daniel G. Krasnegor, Attorney, but only as to claims for increase for service-connected foot and ankle disorders and a TDIU, which are addressed by a separate Board decision.  Notwithstanding the foregoing, the AMC and RRDT in further developing this appeal following entry of the Board's remand in May 2008, determined without explanation that The American Legion was the Veteran's appointed representative, with all development being undertaken on that basis.  The Board notes that the record does not now include any withdrawal of representation by Virginia Girard-Brady, Attorney, as to the pending matters.  On that basis, further clarification of the Veteran's desire for representation as to these matters is necessary on remand.   

Also, despite the Board's explicit instructions via its May 2008 remand, the Veteran's claim for secondary service connection for peripheral neuropathy was not readjudicated under 38 C.F.R. § 3.310, as amended October 10, 2006.  See 71 Fed. Reg. 52744 (2006).  The failure to accomplish such action represents a violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order), and the Board is thus compelled to remand this matter for corrective action.

Notice is taken that the Veteran in a handwritten statement, received by VA in September 2009, indicated that he was not claiming that he had peripheral neuropathy.  It is not otherwise clear from that statement or other information received from the Veteran that he wishes to withdraw that matter from appellate consideration.  On remand, clarification of this point is necessary.  

In addition, among the many submissions of the Veteran on remand are specific references to his recent of medical care at the Limon Correctional Facility in Colorado.  Inasmuch as the most recent medical data from the Limon prison facility date from 2005, efforts on remand to obtain updated medical data, are found to be advisable.  

Accordingly, this case is REMANDED for the following actions:


1.  Ascertain from the Veteran through a written response whether he wishes to be represented in his pending claim for direct and secondary service connection for peripheral neuropathy by The American Legion; Virginia Girard-Brady, Attorney; or some other representative.  Request that he execute a power-of-attorney for such representation.  

2.  Ask the Veteran in writing whether he wishes to withdraw from appellate consideration the issue of his entitlement to service connection for peripheral neuropathy, claimed as a sympathetic nervous system disorder, to include as secondary to service-connected disabilities of the feet and ankles.  

3.  Thereafter, as applicable, contact the Veteran in writing for the purpose of notifying him of the information and evidence still needed to substantiate his claim for direct and secondary service connection for peripheral neuropathy, claimed as a disorder of the sympathetic nervous system, to include notice of the amendment to 38 C.F.R. § 3.310, finalized as of October 10, 2006.  See 71 Fed. Reg. 52744 (2006).  He should also be reminded that VA will assist him in obtaining pertinent medical or other data to substantiate his claim(s) in the event that provides an authorization for the release of any such data.  

Depending upon the Veteran's response, any and all assistance due him must then be provided by VA.

4.  After obtaining authorization from the Veteran, contact the Arkansas Valley Correctional Facility in Crowley, Colorado, and the Limon Correctional Facility in Limon, Colorado, for the purpose of obtaining any and all records of medical treatment for peripheral neuropathy or disorder of the sympathetic nervous system since 2005.  Once obtained, all of the foregoing records should be associated with the Veteran's claims folder.  

5.  Lastly, as applicable, the Veteran's claim of entitlement to direct and secondary service connection for peripheral neuropathy, claimed as a disorder of the sympathetic nervous system, should be readjudicated on the basis of all of the evidence of record and all governing legal authority, including 38 C.F.R. § 3.310 as in effect both prior to, as well as on and after October 10, 2006.  See 71 Fed. Reg. 52744 (2006).  If the benefit sought on appeal remains denied or not granted to the Veteran's satisfaction, the Veteran and his attorney or other appointed representative should be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


